Citation Nr: 1510730	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO. 09-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a low back disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

By way of background, the Veteran filed a notice of disagreement in September 2007 with the initial 20 percent rating assigned to his low back disability in an April 2007 rating decision. However, in a December 2007 statement, the Veteran indicated that he was withdrawing that notice of disagreement. The RO then treated the December 2007 statement as a new claim, and adjudicated the issue of entitlement to an increased rating for a low back disability in April 2008, to which the Veteran has perfected the current appeal. Therefore, the Board finds that the current appeal does not stem from the initial April 2007 rating decision, but instead from the denial of an increased rating in April 2008. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in March 2011. A transcript of the hearing is associated with the claims files.

The Board remanded the issues on appeal for additional development in February 2014. The requested notice having been sent and the required examination having been obtained, the Board finds that the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of its February 2014 remand, the Board also granted service connection for depression. As this constitutes a full grant of the benefits sought on appeal as to that claim, that issue is no longer on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a neck disorder, a left shoulder/arm disorder, and entitlement to a compensable rating for hearing loss were referred in the Board's February 2014 remand. As there is no evidence that action has been taken on these claims, the issues are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's low back disability has been manifested by pain, forward flexion to 20 degrees at worst with additional functional loss due to fatigue, weakness and lack of endurance, tenderness, spasms, incoordination, stiffness, weekly flare-ups lasting up to three days, incapacitating episodes totaling 5 weeks over the past 12 months, and limitations with respect to walking, standing and sitting; but not by favorable or unfavorable ankylosis or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2. The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 40 percent, but no higher, for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2014. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in the May 2014 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records and all identified or submitted private treatment records have also been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2007, December 2008, February 2009, September 2011, and May 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. 

The Board notes that some of the VA examiners did not indicate that the claims file had been reviewed in conjunction with the examination. However, review of the claims file is not required in order for a VA opinion or examination to be adequate. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008). Instead, the examiner need only be apprised of sufficient facts so as to make it possible to render an informed opinion. Id. Further, with respect to increased rating claims, it is the present level of disability that is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiners need only have been aware of enough facts so as to render an informed opinion concerning the severity of the Veteran's low back disability.

Here, all of the examiners noted the history of the disability and a description of its current symptomatology as provided by the Veteran, and conducted objective medical examinations. The Board finds that between the examiners' objective medical observations noted in the examination reports and the Veteran's own account of the disability's history and symptomatology, the examiners were informed of a sufficient number of the relevant facts to render an informed opinion as to the current severity of the Veteran's low back disability. Therefore, the Board finds that both examination reports are adequate for rating purposes, despite potential lack of review of the claims file.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for a low back disability. See Nieves-Rodriguez, 22 Vet. App. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Low Back Disability

The Veteran contends that he is entitled to an increased rating for his service connected low back disability. The Board will first address the schedular criteria for an increased rating, followed by the criteria for an extraschedular rating.

A. Schedular Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's low back disability is rated under Diagnostic Code 5242, covering degenerative arthritis. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability more nearly approximates the level of severity contemplated by a 40 percent rating. The Veteran has consistently testified concerning limitation of motion, pain, tenderness, weakness, giving way and incapacitating episodes requiring bed rest, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran has not complained of ankylosis. Id.

The Veteran was provided with VA examinations in March 2007, December 2008, February 2009, September 2011, and May 2014. The March 2007 examiner noted that the Veteran had forward flexion to 70 degrees with pain at 50 degrees, extension to 10 degrees with pain at 5, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees. The examiner noted that pain, fatigue, lack of endurance and weakness were all present, and that they further limited joint function by 20 degrees. The examiner also found muscle spasm and tenderness, but no ankylosis or IVDS.

The December 2008 examiner noted that the Veteran had forward flexion to 20 degrees, but that his forward flexion increased to 60 degrees with the support of the examination table. The examiner noted pain on movement, the use of a brace, and impairment of activities of daily living. The February 2009 examiner found that the Veteran had forward flexion to 55 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 15 degrees. The examiner noted no further limitation after repetitive testing. The examiner did note fatigue, stiffness, weakness, spasms and pain, with weekly flare-ups. No ankylosis was noted.

The September 2009 VA examiner found forward flexion to 40 degrees with pain at 20, extension to 20 degrees with pain at 14, left lateral flexion to 22 degrees with pain at 18, right lateral flexion to 22 degrees with pain at 16, left lateral rotation to 20 degrees with pain at 16, and right lateral rotation to 22 degrees with pain at 20. The examiner noted no further limitation after repetitive testing. Tenderness was noted to be present, but the examiner noted no spasms, guarding, or atrophy. No ankylosis or IVDS was noted. 

Finally, the May 2014 VA examiner found forward flexion to 40 degrees with pain at 35, extension to 5 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees. The examiner noted that repetitive testing was not conducted due to pain. The examiner noted that incoordination, pain on movement, and interference with sitting standing and weight bearing were present, but found no evidence of localized tenderness, spasms, guarding or ankylosis. The examiner found that IVDS was present, but with no incapacitating episodes. Private treatment, VA treatment, and social security evaluations all reflect complaints of pain, weakness, tenderness and limited range of motion, as well as complaints of incapacitating episodes. There are no notations concerning ankylosis.

In weighing the evidence of record, the Board notes that three of the four VA examiners found the Veteran to have forward flexion beyond 30 degrees. However, the December 2008 examiner found there to be forward flexion only to 20 degrees, and all of the other examiners noted that pain on motion began at or around 30 degrees of forward flexion. Further, all of the examiners noted other factors to be present, such as pain, weakness, fatigue, lack of endurance and flare-ups, all of which were indicated to cause additional function loss. Thus, while the medical evidence does not reflect that the Veteran's low back disability is consistently manifested by forward flexion of less than 30 degrees or more, the Board finds that the Veteran's overall disability picture in light of all of his symptomatology more nearly approximates the level of severity contemplated by a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5242. Therefore, an increased rating of 40 percent is warranted in this case.

A rating in excess of 40 percent is not warranted as there is no lay or medical evidence showing that the Veteran's low back disability is manifested by any type of ankylosis affecting either the lumbar or entire spine. None of the VA examiners noted ankylosis to be present, and the Veteran has not indicated that he is unable to move his lumbar spine or entire spine. Even considering the presence of pain and additional functional impairment from other factors, the presence of these factors has not rendered the Veteran's spine effectively ankylosed. As such, a rating in excess of 40 percent for the Veteran's low back disability based on the presence of ankylosis of the lumbar or entire spine is not warranted in this case. Id.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, stiffness, weakness and other symptoms, which he is competent to report. Jandreau, 492 F.3d 1372. All of the VA examiners noted at least some additional factors to be present, including fatigue, incoordination, weakness, tenderness, stiffness, and spasms. However, these additional factors, and the resulting additional functional limitation, are fully contemplated by 40 percent rating assigned herein. There is no evidence that these factors effectively result in ankylosis of the Veteran's lumbar or entire spine, but the Board has found that they result in sufficient additional disability that the Veteran's low back disability more nearly approximates the severity contemplated by a 40 percent rating. As such, these factors and the resulting additional impairment are fully considered by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The Veteran has been noted to have IVDS, most recently in the May 2014 VA examination. Further, there is evidence in the claims file that the Veteran has at certain times been prescribed bed rest, specifically in an August 2011 private treatment records, and incapacitating episodes were noted by the March 2007 VA examiner. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. As the Veteran appears to suffer from incapacitating episodes, it must be ascertained how much time, in weeks, over the past year these episodes have lasted in total.

The March 2007 VA examiner noted that the Veteran suffered from incapacitating episodes that had a total duration of 35 days, or 5 weeks, over the past twelve months. The examiner also noted that the Veteran reported a general history of incapacitating episodes that occur about 5 times per year and last approximately 7 days. The December 2008 examiner did not make any findings concerning incapacitating episodes, although the examiner did note flare-ups to be present.

The February 2009 examiner noted that the Veteran suffers from 52 incapacitating episodes a year, which last approximately 3 days. However, when reading the opinion as a whole, this seems to refer to flare-ups described by the Veteran, as the description is almost identical to that included in the section of the examination concerning flare-ups of the disability. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012). The examiner noted flare-ups to be weekly and lasting three to seven days, with the functional impairment of them being that the Veteran lies in bed and crawls on the floor to the bathroom. The examiner then described the incapacitating episodes as occurring 52 times in the past 52 weeks (weekly), lasting 3 days, and causing the Veteran to remain in bed and crawl to the bathroom. As the descriptions are essentially identical, the Board finds that the February 2009 examiner was describing the functional impairment resulting from the Veteran's flare-ups, and not indicating that the Veteran had 52 incapacitating episodes in the past twelve months.

As noted above, an August 2011 private treatment record noted that treatment for the Veteran's back should include periodical bed rest. However, there is no indication as to the total duration of these incapacitating episodes, if any, over the past twelve months. The May 2014 VA examiner found that the Veteran did not suffer from incapacitating episodes at all. VA and private treatment records are otherwise silent for any statements concerning incapacitating episodes.

Thus, based on the lay and medical evidence of record, the best estimate currently of record concerning the total duration of incapacitating episodes, as defined by the Incapacitating Episodes Formula, is from the March 2007 report, which indicating a total duration of 5 weeks over the past 12 months. However, a total 5 week duration over a 12 month period warrants a 40 percent rating based on the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. Thus, a higher rating than the 40 percent granted herein based on incapacitating episodes is not warranted in this case. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for left and right lower extremity radiculopathy has already been granted and are already contemplated by their assigned ratings. No other neurologic abnormalities have been noted. As such, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an increased rating of 40 percent, but no higher, for the Veteran's low back disability is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

B. Extraschedular Criteria

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied in this case. The Veteran's service-connected low back disability is manifested by pain, forward flexion to 20 degrees at worst with additional functional loss due to fatigue, weakness and lack of endurance, tenderness, spasms, incoordination, stiffness, weekly flare-ups lasting up to three days, incapacitating episodes totaling 5 weeks over the past 12 months, and limitations with respect to walking, standing and sitting. These signs and symptoms, and their resulting impairment, are specifically contemplated by the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptomatology is not explicitly considered in the rating criteria, specifically a limited ability to walk, these symptoms are inherently contemplated by the currently assigned rating. The Veteran's difficulty walking and bending over have been specifically related to his limited range of motion and the presence of back pain. Limitation of motion is directly considered by the rating criteria, and the presence of pain, and any further functional effects resulting therefrom, was fully considered in determining the Veteran's current rating, as discussed above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. 202. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As the first element is not met, referral for an extraschedular rating is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, depression, left and right lower extremity radiculopathy, tinnitus, bilateral hearing loss, and residuals of a finger fracture. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for a low back disability rated at 40 percent (granted herein), depression rated at 30 percent, left and right lower extremity radiculopathy rated at 10 percent each, tinnitus rated at 10 percent, and bilateral hearing loss and residuals of a finger fracture, both rated at a noncompensable level. These disabilities result in a combined rating of 70 percent. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher, i.e. the low back disability, and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since January 2007, prior to which he worked as a laborer. The February 2009 VA examination report indicates that the Veteran was primarily employed as a cabinet maker and finisher. The Veteran noted on his formal application that since 2003 he has worked exclusively as a laborer or as a cabinet finisher. The Veteran has completed four years of college and has a degree in business administration. There is no evidence of any type of special training.

In addition to the Veteran's work and education history, numerous medical opinions have been associated with the claims file. The March 2007 examiner did not render an opinion on employability, but did note marked interference with standing, sitting, bending or lifting, and further noted significant distress with the most limited attempts of movement of the spine. A December 2008 VA examiner indicated that it was less likely than not that the Veteran could gainfully retain any type of employment based on the findings made during the examination. The examiner attributed this to the Veteran's inability to stand or sit for long periods of time.

The March 2014 VA examiner also provided an opinion as to the Veteran's employability. The examiner indicated that the Veteran was unable to perform any job involving physical labor or prolonged standing. However, the examiner did find that the Veteran would likely be able to perform a desk job for a few hours a day as long as he was allowed frequent breaks. The May 2014 psychiatric examiner indicated that the Veteran's depression may impair his ability to maintain persistence on a task, maintain a regular schedule, or be motivated at work.

The VA and private treatment records associated with the claims file contain no opinions concerning the impact of the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment. The Social Security Administration found in a February 2009 decision that the Veteran was disabled for the purposes of their regulations as of July 2007. This decision was based on the presence of the Veteran's service-connected low back disability, psychiatric disorder, and hearing loss.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. While the Board notes that the Veteran has a degree in business administration, the Veteran's work history reflects that he has worked almost entirely as a laborer or cabinet finisher since his separation from service, a period spanning approximately 18 years. Further, even the most favorable opinion of record notes that the Veteran would only be capable of working at a desk job for a few hours per day, and only then if he was allowed frequent breaks. Based on the Veteran's experience and work history, the Board finds that obtaining such a job is unlikely. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to an increased rating of 40 percent, but no higher, for a service-connected low back disability is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


